Citation Nr: 1120819	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder and a depressive disorder.

2.  Entitlement to service connection for maxillary sinusitis and a deviated nasal septum.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



REMAND

The Veteran had active military service from December 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the VA RO in Louisville, Kentucky.  

The Board denied the claims on appeal in February 2009 and the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By a February 2011 decision, the Court vacated the Board's February 2009 decision and remanded the case for further action consistent with the Court's decision.

The Court noted that VA had, in May 2005, found the Veteran's service treatment records (STRs) to be unavailable, but noted that VA's notification to the Veteran of such a finding had been inadequate.  The Court found that VA had not undertaken a search for alternative medical records, had not advised the Veteran on the use of "buddy statements" for corroboration, and had not attempted to obtain such statements on its own.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620-21 (1992); Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  

The Court further pointed out that VA is required to provide a medical examination when there is competent evidence of a current disability, evidence establishing that an event, injury, or disease occurred in service, and an indication that the disability may be associated with service, but insufficient competent medical evidence on file to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  It was noted that lay evidence may not be rejected because it has not been corroborated and that the lack of evidence may not be considered substantive negative evidence.  Further, it was noted that evidence relied on to conclude that there was an indication that a disability may be associated with service need not be competent evidence.  

Because, as the Court noted, the Veteran "testified to the in-service incidents that he believes caused his current medical problems, the continuity of his symptoms from the time of the incidents to the present, and the fact that he sought medical treatment during and shortly after leaving service[,]" and because the requirement that there be an "indication" that disability may be associated with service is a "low threshold," McLendon, 20 Vet. App. at 83, the Board will remand this case for a medical examination and further evidentiary development.

For the reasons set out above, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should notify the Veteran of the unavailability of his service medical records.  The efforts heretofore taken to obtain them should be set out.  The AOJ should also inform the Veteran of the possible use of "buddy statements" to corroborate the occurrence of any in-service event.  The Veteran should be given time to present such evidence.

2.  The AOJ should undertake yet another search for service treatment records, including a search for morning reports or other possible sources.  All alternative sources or records should be explored.  Additionally, the AOJ should also undertake, with the Veteran's assistance, to obtain "buddy statements" that might corroborate any in-service event claimed by the Veteran.  If it is determined that the records sought cannot be obtained, the AOJ should again explain to the Veteran the efforts taken to obtain them.  The Veteran should be instructed that VA will decide the claim on the available record unless the Veteran submits the evidence.  38 C.F.R. § 3.159(e)(1) (2010) (a veteran is "ultimately responsible for providing the evidence" necessary to support his claim).  

3.  After the development sought in the paragraphs above is completed, the AOJ should schedule the Veteran for psychiatric and ENT examinations.  Each examiner should review the file, take a detailed history from the Veteran, examine the Veteran, and provide and opinion as to the medical probabilities that each diagnosed disability is attributable to the Veteran's period of active military service.  The psychiatric examiner should address each psychiatric disability found, including anxiety disorder and depressive disorder.  The ENT examiner should address maxillary sinusitis and a deviated septum.  A detailed explanation should be provided for each opinion provided.  The explanation should refer specifically to the Veteran's history of continuity of symptoms since military service and should explain why or why not current disability is traceable to continued symptoms since service.  

If an examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

4.  The AOJ should ensure that each examination report complies with this remand.  Thereafter, the issues on appeal should be re-adjudicated.  If any benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

